Opinion issued June 14, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00137-CV
———————————
JOHN-BAPTIST
SEKUMADE, Appellant
V.
ERIK DAVIS, Appellee

 

 
On
Appeal from the 295th District Court
Harris
County, Texas

Trial
Court Cause No. 2011-16071
 

 
MEMORANDUM OPINION
          Appellant, John-Baptist Sekumade, has neither
established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann.§ 51.207 (West
Supp. 2011), § 51.941(a) (West 2005), § 101.041 (West Supp. 2011) (listing fees
in court of appeals); Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A§ B(1)(listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Bland, Massengale, and Brown.